Citation Nr: 0520621	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including posttraumatic 
stress disorder and depression. 

2.  Entitlement to a compensable rating for a left eyebrow 
laceration residual scar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1973.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs that denied service 
connection for posttraumatic stress disorder (PTSD) and a 
January 1999 rating decision that continued a noncompensable 
rating for a scar residual from left eyebrow laceration.  On 
his Form 9, the veteran requested a Travel Board hearing.   
In correspondence received in July 2002, he withdrew the 
request. 

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder, including PTSD and 
depression is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDINGS OF FACT

The veteran's left eyebrow laceration residual scar from is 
disfiguring with one characteristic of disfigurement, but 
does not produce visible or palpable tissue loss and gross 
distortion or asymmetry of one feature or paired set of 
features; nor are there two or three characteristics of 
disfigurement.


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's left 
eyebrow laceration residual scar.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (Code) 
7800 (in effect prior to and from August 30, 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the January 1999 decision 
denying his claim.  In that decision, an August 2000 rating 
decision that continued to deny the claim, a March 2002 
statement of the case (SOC), and supplemental SOC's issued in 
May and November 2004, he was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By correspondence in November 2001 and May 2005, he 
was notified of the provisions of the VCAA and how it applied 
to his claim.  Regarding timing of VCAA notice, the notice 
did not precede the rating decision on appeal because that 
decision preceded enactment of the VCAA.  After notice was 
given the veteran has had ample opportunity to respond.  The 
claim was reviewed/reconsidered on the merits subsequent to 
the November 2001 VCAA notice, as outlined in the March 2002 
SOC, and May and November 2004 supplemental SOC's.  The 
veteran is not prejudiced by any notice-timing defect.  

The November 2001 letter and the March 2002 SOC clearly cited 
the changes in the law brought about by the VCAA and 
implementing regulations, and explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the November 2001 letter advised him to submit 
additional evidence within 60 days, everything he has 
submitted to date has been accepted for the record and 
considered.  

The November 2001 letter, March 2002 SOC, and May 2005 letter 
specifically advised the veteran that it was his 
responsibility to submit any evidence he had pertinent to his 
claim.  He was also advised what was necessary to establish 
his claims, and such notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  The veteran was also advised in the above-cited 
communications that VA would obtain any Federal government 
records, including any VA treatment records, and that if he 
completed the releases, VA would assist him in obtaining any 
private records he identified.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

The record includes service medical and personnel records and 
treatment records from Loma Linda VA Medical Center (VAMC).  
VA arranged for a more recent VA examination in July 2003.  
The veteran has not identified any further pertinent records 
and there is no indication that any remain outstanding.  All 
notice and duty to assist requirements as to the matter being 
addressed on the merits are substantially met.  The veteran 
is not prejudiced by the Board's review of this matter on the 
merits at this point.  See Conway v. Principi,  6 Vet. App. 
226 (1994).  

II.	Factual Background

In August 1998 service connection was granted for residuals 
of left eyebrow laceration, rated noncompensable.  Treatment 
records from Loma Linda VA Medical Center (VAMC) from January 
1996 to January 1999 note that the veteran had an old left 
facial injury. 

A July 2003 VA examination revealed that the veteran had a 
1.5 x 2.5 cm scar area on the left eyebrow.  The diagnosis 
was symptomatic traumatic scar.  

III.	Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From 
their effective date the veteran is entitled to consideration 
of a rating under the revised criteria.  The RO has advised 
the veteran of the rating criteria changes, and the claim has 
been reviewed under the new criteria by the RO.

The veteran's scar is rated under Code 7800 (for disfiguring 
scars of the head, face, or neck).  The "old" criteria under 
Code 7800 provided that disfiguring scars of the head, face, 
or neck are rated as 0 percent, where slight.  When moderate; 
disfiguring, a 10 percent rating is warranted.  When severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent rating is to be 
assigned.  The highest rating under this code, 50 percent, is 
warranted when the scar results in complete or exceptionally 
repugnant deformity of one side of the face, or with marked 
or repugnant bilateral disfigurement. 38 C.F.R. § 4.118, Code 
7800 (effective prior to August 30, 2002).

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule. "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871. "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828. In any event, rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

From August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118: scar five 
or more inches (13 or more centimeters) in length, scar at 
least one-quarter inch (0.6 centimeters) wide at the widest 
part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised Code 7800 [disfigurement of head, face, or 
neck], a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

IV.	Analysis

The veteran's left eyebrow laceration residual scar warrants 
a 10 percent rating under either the prior or the revised 
Code 7800 criteria.  It is disfiguring, with one 
characteristic of disfigurement, i.e., scar at least .6 cm. 
wide.  On July 2003 VA examination, it was noted to be 1.5 
cm. wide.  

Considering whether a rating in excess of 10 percent is 
warranted under the prior criteria, the Board finds that the 
scar is not severe; there is no severe or marked and 
unsightly deformity of the eyelids, lips or auricles. (Color 
photographs associated with the claims file have been 
viewed.)  Likewise, on July 2003 examination neither tissue 
loss nor cicatrization was noted.  Therefore, the next 
higher, 30 percent, rating under the "old" Code 7800 criteria 
is not warranted.

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not show that the 
service-connected skin disorder is manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), nor are there two or three characteristics of 
disfigurement.  Therefore, a rating in excess of 10 percent 
under the revised Code 7800 criteria is also not warranted.


ORDER

A 10 percent rating is granted for the veteran's left eyebrow 
laceration residual scar, subject to the regulations 
governing payment of monetary awards.


REMAND

In January 2001, the veteran was awarded Social Security 
Administration (SSA) disability benefits essentially on the 
basis of depression and PTSD.  Complete medical records (that 
apparently included the diagnoses of depression and PTSD) 
considered in conjunction with that award have not been 
secured for the record.  Such records may contain information 
pertinent to the veteran's claims, and VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  

The veteran has previously filed claims for PTSD and 
depression; however, more recently the RO has focused 
primarily on PTSD.  Although PTSD has been diagnosed, there 
is no confirmation of a stressor event(s) in service to allow 
for service connection for PTSD.  The veteran alleged a 
stressor event regarding a civilian victim.  In July 2000, 
the U.S. Armed Services Center for Unit Records Research 
(USACURR) advised that Vietnam era records are often 
incomplete and seldom contain information about civilian 
incidents.  USACURR was unable to verify the veteran's 
alleged stressor event in service involving a mutilated 
civilian.  The Board notes, however, that the diagnosis of 
depression appears to be fairly well established in VA 
medical records (and apparently in medical records considered 
by SSA).  In order to establish service connection, the 
veteran needs competent evidence of a nexus between his 
psychiatric disability and his service or a service connected 
disability.  A May 1998 VA examination included a diagnosis 
of chronic depression, but did not indicate whether or not 
such was related to service.  Hence, a further VA examination 
is indicated.   

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not specifically advised what was 
needed to establish a claim for service connection for the 
variously diagnosed psychiatric disorder.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
there is full technical compliance with the notice 
requirements of the VCAA without causing significant 
additional delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory provisions, 
implementing regulations, and all 
interpretative authority, including 
precedent Court decision guidelines, 
i.e., the RO should issue a VCAA notice 
letter that advises the veteran what is 
still needed to establish service 
connection for a psychiatric disability, 
and that he should submit everything he 
has pertinent to the claim.  The 
appellant and his representative should 
be afforded the opportunity to respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder (including 
depression and PTSD) since his 
discharge from service, and then obtain 
copies of all treatment records (those 
not yet secured) from the identified 
sources.  Whether or not he responds, 
the RO should obtain records of any VA 
treatment for psychiatric disability, 
which are not already associated with 
the claims file.

3. The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered 
in conjunction with the veteran's award 
of SSA disability benefits. 

4.  The RO should then arrange for the 
veteran to be examined by a 
psychiatrist to ascertain the nature 
and likely etiology of his psychiatric 
disability(ies), including depression.  
His claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether it is at 
least likely as not that any current 
psychiatric disorder had its onset in 
or is otherwise related to the 
veteran's military service or is due to 
or aggravated by a service connected 
disability.  The examiner should 
explain the rationale for any opinion 
given.   

5. The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


